***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. KERLYN T.*
                    (SC 20380)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

Convicted of, among other crimes, aggravated sexual assault in the first
   degree, home invasion, risk of injury to a child and assault in the second
   degree with a firearm, the defendant appealed to the Appellate Court,
   claiming, inter alia, that his convictions should be reversed because the
   trial court incorrectly determined that his jury trial waiver was knowing,
   intelligent and voluntary. The Appellate Court affirmed the trial court’s
   judgments of conviction, specifically rejecting the defendant’s claims
   that his waiver was constitutionally infirm because he was suffering
   from an unspecified mental illness at the time of the waiver and that
   trial court’s canvass was constitutionally infirm because the court failed
   to elicit from him additional information about his background, experi-
   ence, conduct, and mental and emotional state, and to explain, among
   other things, the mechanics of a jury trial. On the granting of certification,
   the defendant appealed to this court, renewing his claim in the Appellate
   Court challenging the validity of his jury trial waiver. Held that the
   Appellate Court having fully addressed the issues raised by the defendant
   before this court concerning whether the trial court had correctly deter-
   mined that his jury trial waiver was knowing, intelligent and voluntary,
   this court adopted the Appellate Court’s thorough and well reasoned
   opinion as a proper statement of the issues and the applicable law
   concerning those issues and, accordingly, affirmed the judgment of the
   Appellate Court.
      Argued September 18—officially released November 9, 2020**

                             Procedural History

   Substitute information, in the first case, charging the
defendant with the crimes of criminal attempt to com-
mit assault in the first degree, intimidating a witness,
strangulation in the second degree, and assault in the
third degree, and substitute information, in the second
case, charging the defendant with three counts of the
crime of threatening in the first degree, and with one
count each of the crimes of aggravated sexual assault
in the first degree, home invasion, risk of injury to a
child, assault in the second degree with a firearm,
assault in the third degree, kidnapping in the first degree
with a firearm, unlawful restraint in the first degree,
criminal possession of a firearm, and criminal violation
of a protective order, brought to the Superior Court in
the judicial district of Danbury, where the cases were
consolidated and tried to the court, Russo, J.; thereafter,
the court, Russo, J., granted the defendant’s motion for
a judgment of acquittal as to the charge of criminal
attempt to commit assault in the first degree; subse-
quently, verdicts and judgments of guilty of two counts
each of assault in the third degree and threatening in the
first degree, and one count each of aggravated sexual
assault in the first degree, home invasion, risk of injury
to a child, assault in the second degree with a firearm,
and unlawful restraint in the first degree, from which
the defendant appealed to the Appellate Court, Prescott,
Elgo and Pellegrino, Js., which affirmed the judgments
of the trial court, and the defendant, on the granting of
certification, appealed to this court. Affirmed.
  James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky
III, state’s attorney, and Sharmese Walcott, executive
assistant state’s attorney, for the appellee (state).
                           Opinion

   PER CURIAM. Following a trial to the court, the
defendant, Kerlyn T., was convicted of numerous
offenses, including aggravated sexual assault in the first
degree, home invasion, risk of injury to a child, and
assault in the second degree with a firearm. On appeal
to the Appellate Court, the defendant claimed that his
convictions should be reversed because the trial court
incorrectly determined that his jury trial waiver was
knowing, intelligent and voluntary. The Appellate Court
disagreed and affirmed the trial court’s judgments. State
v. Kerlyn T., 191 Conn. App. 476, 478–79, 215 A.3d 1248
(2019). We granted the defendant’s petition for certifica-
tion to appeal, limited to the following question: ‘‘Did
the Appellate Court correctly hold that the trial court
properly found the defendant’s waiver of his right to
jury trial was constitutionally valid?’’ State v. Kerlyn
T., 333 Conn. 928, 218 A.3d 68 (2019). We answer that
question in the affirmative and, accordingly, affirm the
judgment of the Appellate Court.
   The opinion of the Appellate Court sets forth the
following relevant facts and procedural history. ‘‘On
May 26, 2013, the defendant confronted and assaulted
the victim. On May 28, 2014, the defendant broke into
the victim’s Danbury apartment armed with a semiauto-
matic assault style rifle. Although the victim was not
present, the defendant remained in the apartment, con-
cealing himself therein. The victim returned to the
apartment later that evening accompanied by her minor
child1 and a coworker. Once inside, they were con-
fronted by the defendant and held at gunpoint . . .
for approximately three hours. During that time, the
defendant forcefully restrained the victim, bound her
to a chair, taped her mouth shut and, thereafter,
assaulted her both physically and sexually, while the
minor child and the coworker were present in the apart-
ment. [When the child tried to intervene to protect the
victim, the defendant shoved him violently against
the wall.]
   ‘‘The defendant was subsequently arrested [and] . . .
charged . . . with aggravated sexual assault in the first
degree in violation of [General Statutes] § 53a-70a (a)
(1), home invasion in violation of [General Statutes]
§ 53a-100aa (a) (2), risk of injury to a child in violation of
[General Statutes] § 53-21 (a) (1), assault in the second
degree with a firearm in violation of [General Statutes]
§ 53a-60a (a), unlawful restraint in the first degree in
violation of [General Statutes] § 53a-95 (a), two counts
of assault in the third degree in violation of [General
Statutes] § 53a-61 (a) (1), three counts of threatening
in the first degree in violation of [General Statutes]
§ 53a-61aa (a) (3), criminal attempt to commit assault
in the first degree in violation of General Statutes
§§ 53a-49 (a) (2) and 53a-59 (a) (1), strangulation in the
second degree in violation of General Statutes (Rev. to
2013) § 53a-64bb (a), intimidating a witness in violation
of General Statutes § 53a-151a, kidnapping in the first
degree with a firearm in violation of General Statutes
§ 53a-92a, criminal possession of a firearm in violation
of General Statutes § 53a-217 (a) (1), and criminal viola-
tion of a protective order in violation of General Statutes
(Rev. to 2013) § 53a-223.’’ (Footnote in original; footnote
omitted.) State v. Kerlyn T., supra, 191 Conn. App. 479–
80.
   ‘‘On January 22, 2015, following the defendant’s
arrest, Attorney Mark Johnson, a public defender,
appeared before the court on behalf of the defendant
and requested a formal competency evaluation of the
defendant pursuant to General Statutes § 54-56d, on the
basis of Attorney Johnson’s belief that the defendant
was unable to assist in his own defense.2 During an
otherwise brief hearing, the court granted the motion
after Attorney Johnson stated that the defendant’s state
of mind was impairing his ability to prepare a proper
defense.
   ‘‘The competency evaluation was conducted on Feb-
ruary 13, 2015, by the Office of Forensic Evaluations
[of the Department of Mental Health and Addiction
Services], which determined that the defendant, at that
time, was not competent to stand trial. It further con-
cluded that there was a ‘substantial probability [that
the defendant] could be restored to competence within
the maximum statutory time frame,’ and, therefore, ‘rec-
ommend[ed] an initial commitment period of sixty days
. . . [in] the least restrictive setting . . . .’ ’’ (Empha-
sis in original; footnote altered.) Id., 481. ‘‘After the
court adopted the evaluation, the defendant was admit-
ted to Whiting Forensic Division of Connecticut Valley
Hospital (Whiting) for treatment and rehabilitation. On
May 7, 2015, the court, Russo, J., adopted the conclusion
of a second competency evaluation administered at
Whiting on April 23, 2015, that determined that the
defendant was competent to stand trial.3
   ‘‘On November 6, 2015, after the defendant rejected
the state’s offer of a plea agreement, the court notified
the defendant that the matter would be placed on the
trial list and that jury selection would commence the
following month. On February 6, 2016, when the defen-
dant appeared before Judge Russo for jury selection,
the defendant requested that the court provide him with
more time to consider whether to elect a jury trial or
a court trial. The court denied his request.
  ‘‘At that hearing, defense counsel, Attorney Gerald
Klein,4 was unable to ascertain whether the defendant
wanted to elect a jury trial or a court trial and moved
for a second § 54-56d competency evaluation due to
his belief that the defendant was unable to continue
assisting with his own defense. In response, the court
engaged the defendant in a lengthy colloquy and permit-
ted him to speak freely about various grievances, which
ranged from his frustrations with the discovery process
to an alleged assault that occurred during his confine-
ment at Whiting.
   ‘‘At the conclusion of the colloquy, the court denied
Attorney Klein’s request for a second competency evalu-
ation, stating: ‘[A]fter spending nearly [one and one-
half hours] with [the defendant] on a number of topics,
[I] cannot justify ordering the examination for a variety
of reasons. For one, [the defendant] has presented him-
self here today, as I have witnessed him in the past,
[as] a competent, articulate, [and] to steal a phrase from
[Attorney] Klein, [as] a very measured individual, who,
at least in my view, certainly understands the nature
of the proceedings here in court, certainly understands
the function of the personnel that are assembled in
this very room, certainly understands the nature of the
proceedings against him and the charges that have been
alleged against him. . . . I also believe—and I realize
that . . . [Attorney] Klein may [disagree] on this
point—that [the defendant] does have the ability to
assist in his own defense. . . . So, I do not find that
the examination at this point in time is justified.’ ’’ (Foot-
note altered; footnote in original.) Id., 481–83.
   ‘‘The court [then] proceeded to address the issue of
whether the defendant would elect a jury or a court
trial. Taking into account the defendant’s earlier request
for more time [in which to make that decision], the
court [called a recess to allow] the defendant to meet
with Attorney Klein [privately. Before leaving the court-
room, Attorney Klein informed the court that he and
the defendant had already discussed the issue at length
and that he did not believe that further discussions
would be ‘fruitful.’] After a forty minute recess, the
defendant [returned to the courtroom and] waived his
right to a jury trial . . . . Prior to [the defendant’s]
making that decision, the [court allowed the defendant
to meet briefly with his mother so that he could explain
his decision to her, after which the] following canvass
occurred on the record.
   ‘‘ ‘The Court: . . . I would ask both counsel to pay
particular[ly] close attention to my questions. If I miss
any, please let me know, so that we can complete the
canvass. . . . [O]n the issue of waiving your constitu-
tional right to a jury trial . . . the United States consti-
tution and our state constitution both mandate that you
have a constitutional right to be tried by a jury of your
peers. Do you understand that, [sir]?
  ‘‘ ‘The Defendant: Yes, Your Honor.
  ‘‘ ‘The Court: And after speaking with you and, equally
as important, speaking with [Attorney] Klein, you have
elected to waive that right to a jury trial and you’ve
elected to have [what is] called a courtside trial, mean-
ing that, likely me or someone like me, another Superior
Court judge, would be the finder of fact in the trial and
also would be the sentencing judge if you were found
guilty. . . . Is that your understanding, [sir]?
  ‘‘ ‘The Defendant: Yes, I understand . . . .
                           ***
  ‘‘ ‘The Court: [Sir], are you on any drugs or medication
that would affect your ability to understand what I’m
saying right now?
  ‘‘ ‘The Defendant: No, Your Honor.
   ‘‘ ‘The Court: And have you had time to consult with
[Attorney] Klein about your election to waive your con-
stitutional right to a trial by jury and [to] elect a court-
side trial? . . .
  ‘‘ ‘The Defendant: Yes, Your Honor.
  ‘‘ ‘The Court: And I believe [Attorney] Klein . . . said
that he would encourage you to waive your right to a
jury trial and elect a trial by the court. And do you
agree with him on that suggestion, [sir]?
  ‘‘ ‘The Defendant: Yes, Your Honor.
   ‘‘ ‘The Court: And are you aware . . . [that], as you
stand there today, you are cloaked with the presump-
tion of innocence, and I look at you as a person who
is presumed innocent?
  ‘‘ ‘The Defendant: Yes, Your Honor.
                           ***
  ‘‘ ‘The Court: Do you understand, [sir], that you have
been charged with those charges that I’ve just recited
for you here today on the record? . . .
  ‘‘ ‘The Defendant: Yes, Your Honor, I understand.
                           ***
  ‘‘ ‘The Court: Is there any other question that either
counselor would feel comfortable if I ask?
                           ***
  ‘‘ ‘[Attorney] Klein: . . . I would suggest . . . [that]
the court [tell] him that this is a final decision as to
these matters, and he can’t change his mind [and come
in on the 17th and say I prefer a jury. And I think if I
can share . . . a little bit of what he said to his mother
before the canvass about the trust that he has with not
this court necessarily or exclusively, but with the judge
in general as opposed to—
  ‘‘ ‘The Court: Right. Judge versus a jury of six or
eight.5 Right.
  ‘‘ ‘Attorney Klein: Or his people on the street, as he
put it. I think his intention is to make this permanent
and ask for the court trial.]
  ‘‘ ‘The Court: All right. And [the defendant is] nodding
his head in agreement with [defense counsel]. I do take
that as his—
  ‘‘ ‘The Defendant: Yes, Your Honor.
 ‘‘ ‘The Court: —his affirmation to the court that he
won’t change his mind and it will be a courtside trial.
                           ***
  ‘‘ ‘[Attorney] Klein: Thank you, Your Honor.
  ‘‘ ‘The Court: Thank you, [sir].
  ‘‘ ‘The Defendant: No, thank you, Your Honor. I
appreciate that. God bless.’ ’’6 (Footnote added.) Id.,
483–85.
   Following a seven day trial to the court, the trial
court found the defendant guilty on nine of the sixteen
counts7 contained in the operative informations and
sentenced him to a total effective term of twenty-two
years of imprisonment followed by ten years of special
parole and five years of probation. The defendant
appealed to the Appellate Court, claiming, inter alia,
that the trial court improperly found that his jury trial
waiver was knowing, intelligent and voluntary.8 Id., 478.
Although he did not challenge the trial court’s multiple
findings regarding his competency to stand trial, the
defendant nonetheless argued that ‘‘the trial court’s can-
vass was constitutionally inadequate because he was
suffering from an unspecified mental illness at the time
he waived his right to a jury trial, and, therefore, his
waiver could not be knowing, intelligent, and volun-
tary.’’ Id., 488. The defendant further argued that his
waiver was invalid ‘‘because, despite stating that he
was not ready to make such a decision, the choice was
‘imposed on [him] by the combined pressure of the
court, the prosecutor, and [defense counsel].’ ’’ Id., 480–
81. According to the defendant, prior to accepting his
waiver, ‘‘the court should have informed [him] of,
among other things, the number of jurors that comprise
a jury panel and that a jury’s verdict must be unani-
mous.’’ Id., 481. Finally, the defendant asserted that the
canvass improperly ‘‘failed to elicit information regard-
ing ‘the defendant’s background, experience, conduct,
and . . . mental and emotional state.’ Specifically, the
defendant argue[d] that, because he was reared in a
country with a civil legal system, and because he does
not possess a high school diploma, the court’s failure
to provide a more thorough canvass constitute[d]
reversible error.’’ Id., 489. The Appellate Court dis-
agreed with each of these contentions. See id., 490.
   Before addressing the merits, the Appellate Court
set forth the legal standards governing the defendant’s
claims. Specifically, the court explained that the waiver
of a fundamental right such as the right to a jury trial
must be knowing, intelligent and voluntary and that, in
determining whether such a waiver has occurred, a
reviewing court must inquire into the totality of the
circumstances surrounding it, ‘‘including the back-
ground, experience, and conduct of the accused.’’
(Internal quotation marks omitted.) Id., 486, quoting
State v. Gore, 288 Conn. 770, 777, 955 A.2d 1 (2008).
The Appellate Court further explained that, ‘‘[i]n Gore,
[this court] concluded that [although] the right to a jury
trial must be personally and affirmatively waived by
the defendant in order to render such waiver valid . . .
[the] canvass need not be overly detailed or extensive
. . . . [Rather] it should be sufficient to allow the trial
court to obtain assurance that the defendant: (1) under-
stands that he or she personally has the right to a jury
trial; (2) understands that he or she possesses the
authority to give up or waive the right to a jury trial;
and (3) voluntarily has chosen to waive the right to a
jury trial and to elect a court trial.’’ (Internal quotation
marks omitted.) State v. Kerlyn T., supra, 191 Conn.
App. 487. Finally, the Appellate Court emphasized that
this court has held on numerous occasions that, ‘‘even
when a defendant has a history of mental illness and/
or incompetency, if he presently is competent, the trial
judge need not engage in a more searching canvass than
typically is required before accepting the defendant’s
waiver of his right to a jury.’’ (Internal quotation marks
omitted.) Id., quoting State v. Rizzo, 303 Conn. 71, 110,
31 A.3d 1094 (2011), cert. denied, 568 U.S. 836, 133 S.
Ct. 133, 184 L. Ed. 2d 64 (2012). ‘‘In such a case,’’ the
court explained, as in all cases, ‘‘we look to the totality
of the circumstances analysis to determine whether the
defendant’s personal waiver of a jury trial was made
knowingly, intelligently and voluntarily.’’ (Internal quo-
tation marks omitted.) State v. Kerlyn T., supra, 487,
quoting State v. Gore, supra, 782 n.12.
   Applying these principles to the present case, the
Appellate Court rejected the defendant’s contention
that his waiver was constitutionally infirm because he
was suffering from an unspecified mental illness at the
time of the waiver. State v. Kerlyn T., supra, 191 Conn.
App. 488. The Appellate Court explained that, prior to
the waiver, the trial court twice had found the defendant
competent to stand trial—findings that the defendant
did not challenge on appeal—and that, under well estab-
lished precedent, ‘‘any criminal defendant who has been
found competent to stand trial, ipso facto, is competent
to waive the right to [a jury trial] as a matter of federal
constitutional law.’’ (Internal quotation marks omitted.)
Id., quoting State v. Ouellette, 271 Conn. 740, 753, 859
A.2d 907 (2004). The Appellate Court further noted that,
under our case law, the fact that the defendant was
represented by counsel at the time of the waiver and
stated on the record that he (1) had sufficient time to
discuss the matter with his attorney, and (2) was satis-
fied with his attorney’s advice, supported a finding that
the waiver was constitutionally valid. State v. Kerlyn
T., supra, 488–89. The court also observed that, when
asked during the canvass whether he understood the
right that he was giving up, ‘‘the defendant’s responses
were delivered in a clear and unequivocal, ‘yes, Your
Honor,’ ‘no, Your Honor,’ ’’ thereby reflecting the defen-
dant’s ‘‘ ‘strong desire to proceed to trial before the
court, not a jury’. . . .’’ Id., 489, quoting State v. Scott,
158 Conn. App. 809, 818, 121 A.3d 742, cert. denied, 319
Conn. 946, 125 A.3d 527 (2015).
   The Appellate Court also rejected the defendant’s
assertion that the trial court’s canvass was constitution-
ally infirm because it failed (1) to elicit from him addi-
tional information about his background, experience,
conduct, and mental and emotional state, and (2) to
explain, among other things, the mechanics of a jury
trial, including the number of persons that comprise a
jury and that the jury’s verdict must be unanimous.
State v. Kerlyn T., supra, 191 Conn. App. 489–90. In
rejecting this assertion, the Appellate Court observed,
inter alia, that the defendant, who was thirty-two years
old at the time of the waiver, had spent most of his life
in the United States and, according to the record, had
extensive experience with our criminal justice system.
Id., 490. The Appellate Court concluded, therefore, that
the defendant’s background, experience and conduct
all supported a finding that his waiver was knowing,
intelligent and voluntary. See id. With respect to the
defendant’s assertion that the canvass should have
included more particularized information about the
right to a jury trial, the Appellate Court stated: ‘‘[T]he
court’s failure to include in its canvass [certain informa-
tion, such as] the number of jurors to which the defen-
dant would be entitled and the requirement that the
jury’s verdict be unanimous does not compel the conclu-
sion that the defendant’s waiver was constitutionally
deficient. Our courts [repeatedly] have declined to
require [such] a formulaic canvass and have rejected
claims that an otherwise valid waiver of the right to a
jury is undermined by the trial court’s failure to include
a specific item of information in its canvass.’’9 (Internal
quotation marks omitted.) Id. Accordingly, the Appel-
late Court affirmed the judgments of the trial court. Id.,
494. This certified appeal followed.
   On appeal, the defendant renews his claim in the
Appellate Court that the trial court incorrectly deter-
mined that his jury trial waiver was knowing, intelligent
and voluntary. As he did in the Appellate Court, the
defendant argues that the trial court should have recog-
nized ‘‘that the defendant felt himself unready and inca-
pable of making such an important decision on Febru-
ary 9, 2016, that his counsel agreed he was incapable
of making such an important decision . . . and that
the defendant was in fact completely incapable of mak-
ing such an important decision,’’ as evidenced by his
attorney’s request for a competency hearing and the
defendant’s persistent ‘‘rambling about inconsequen-
tial’’ and ‘‘unrelated’’ matters during the hearing. After
examining the record and briefs on appeal, including
the briefs filed in the Appellate Court, we conclude that
the judgment of the Appellate Court should be affirmed.
The Appellate Court’s thorough and well reasoned opin-
ion fully addresses the defendant’s arguments before
this court, and, accordingly, there is no need for us to
repeat the discussion contained therein. We therefore
adopt the Appellate Court’s opinion as the proper state-
ment of the issues and the applicable law concerning
those issues.10 See, e.g., State v. Henderson, 330 Conn.
793, 799, 201 A.3d 389 (2019).
   The judgment of the Appellate Court is affirmed.
   * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to identify the victims or others through whom the victims’ identities may
be ascertained. See General Statutes § 54-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   ** November 9, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     ‘‘The defendant is the biological father of the minor child.’’ State v.
Kerlyn T., supra, 191 Conn. App. 479 n.2.
   2
     General Statutes § 54-56d (a) provides in relevant part: ‘‘[A] defendant
is not competent if the defendant is unable to understand the proceedings
against him or her or to assist in his or her own defense.’’ (Emphasis added.)
   3
     ‘‘The following colloquy took place between defense counsel, Attorney
Johnson, and the court during the defendant’s second competency hearing
on May 7, 2015.
   ‘‘ ‘The Court: [I have] . . . a report dated April 27, 2015, from the Depart-
ment of Mental Health and Addiction Services. That report [is] very compre-
hensive, and it does conclude that [the defendant], who is present in court
today . . . has been restored to competency and does demonstrate a suffi-
cient understanding of the proceedings and can ably assist in his own
defense. [Attorney] Johnson?
   ‘‘ ‘[Attorney] Johnson: Yes, Your Honor . . . as I said, [we would stipulate
to the findings contained in that exhibit and request] that he be released
back to [the Department of Correction] at this time.’ ’’ State v. Kerlyn T.,
supra, 191 Conn. App. 482 n.7.
   4
     ‘‘Attorney Johnson represented the defendant during the preliminary
stages of his criminal proceedings relating to the May, 2014 home invasion,
in addition to [representing him in] a number of other matters that arose
prior to that arrest. Attorney Johnson was later replaced by privately retained
counsel, Attorney Klein, in June, 2015. Thereafter, Attorney Klein repre-
sented the defendant during all relevant proceedings.’’ State v. Kerlyn T.,
supra, 191 Conn. App. 482 n.8.
   5
     We note that, in referencing the number eight, the trial court was probably
alluding to the fact that, in addition to six regular jurors, it was likely that
two alternate jurors would be selected.
   6
     During the two weeks between the time of the defendant’s jury trial
waiver and the start of trial, the defendant never sought to change his
election back to a jury trial. Following his convictions, the defendant also
did not file a motion to vacate the judgment pursuant to General Statutes
§ 54-82b (b) on the ground that his jury trial waiver was not knowing,
intelligent and voluntary. We note, moreover, that, on the second day of
trial, the trial court, Eschuk, J., granted defense counsel’s request for another
competency evaluation. The defendant was subsequently examined by a
team from the Office of Forensic Evaluations, which concluded for a second
time that the defendant was competent to stand trial.
   7
     ‘‘During trial, the defendant moved for a judgment of acquittal, and the
court dismissed one count of criminal attempt to commit assault in the first
degree. After the close of evidence, the court found the defendant not guilty
of strangulation in the second degree, criminal violation of a protective
order, kidnapping in the first degree with a firearm, one count of threatening
in the first degree, and criminal possession of a firearm. The court also
dismissed one count of intimidating a witness for improper pleading.’’ State
v. Kerlyn T., supra, 191 Conn. App. 480 n.4.
   8
     Although the defendant failed to preserve his claim in the trial court,
the Appellate Court reviewed it pursuant to State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), as modified by In re Yasiel R., 317 Conn. 773,
781, 120 A.3d 1188 (2015), because the record was adequate for review and
the claim is of constitutional magnitude. See State v. Kerlyn T., supra, 191
Conn. App. 485–86. The court concluded, however, that the defendant had
failed to establish that a constitutional violation exists and deprived him of
a fair trial. Id., 490.
   9
     The Appellate Court also declined the defendant’s request that it ‘‘use its
supervisory authority to establish a more uniform procedure for conducting
a canvass on the waiver of the right to a jury trial,’’ stating that ‘‘traditional
protections are adequate to safeguard the rights of a defendant who waives
his right to a jury trial and to safeguard the integrity of the judicial system
. . . .’’ State v. Kerlyn T., supra, 191 Conn. App. 486 n.11.
   10
      Like the Appellate Court, we decline the defendant’s invitation to exer-
cise our supervisory authority to ‘‘mandate a more particularized canvass’’
requiring our trial courts to inform a defendant, prior to accepting a waiver
of his right to a jury trial, of a litany of facts delineating the differences
between a bench trial and a jury trial. We continue to believe that competent
counsel is capable of explaining those basic differences—that a jury of six
or twelve, with alternates, comprised of a defendant’s peers, selected with
the defendant’s participation, would have to be unanimous—sufficiently to
enable a defendant to make an informed decision when selecting one over
the other. See, e.g., State v. Rizzo, supra, 303 Conn. 104 n.26 (‘‘[w]hen a
defendant indicates that he has been advised by counsel and is satisfied with
the advice received, the trial court is entitled to rely on that representation
in determining whether a jury waiver is knowing and intelligent’’); State v.
Woods, 297 Conn. 569, 586, 4 A.3d 236 (2010) (‘‘[t]he fact that the defendant
was represented by counsel and that he conferred with counsel concerning
waiver of his right to a jury trial supports a conclusion that his waiver was
constitutionally sound’’). Although not constitutionally required, we also
recommend that our trial courts elicit from a defendant proper assurances
that he or she, in fact, understands those differences. Of course, if circum-
stances not existing in the present case indicate a need for a more particular-
ized judicial explanation of the right being waived, such as a statement
by the defendant that counsel has not provided a clear explanation, we
recommend that our trial courts adjust the canvass accordingly.